Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 20, 2017                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

  155418                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  JAMES MARTIN DELL’ORCO,                                                                                Kurtis T. Wilder,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 155418
                                                                   COA: 329672
                                                                   Washtenaw CC: 12-000074-DM
  LAURA ANNE DELL’ORCO, a/k/a LAURA
  ANN ISOM,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 24, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 20, 2017
           t0913
                                                                              Clerk